In an action to recover damages for injuries to person and property resulting from a rear-end collision when defendants’ automobile struck plaintiffs’ automobile while it was stopped at a red traffic signal, defendants appeal from an order of the Supreme Court, Kings County, dated June 20, 1960, granting plaintiffs’ motion for summary judgment striking out defendants’ *626answer and directing an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, the record presents issues of fact which should be resolved after trial. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.